Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), made as of the 31st day of August
2006, is entered into by CMGI, Inc., a Delaware corporation with its principal
place of business at 1100 Winter Street, Waltham, Massachusetts (the “Company”),
and David S. Wetherell (the “Consultant”).

Whereas, Consultant, due to his service to the Company over the past twenty
years, most recently as Chairman of the Board, has gained unique insights into
the business of the Company; and

Whereas, Consultant notified the Company of his resignation from the Board of
Directors of the Company, effective August 31, 2006, in order to devote more
time to his other business interests; and

Whereas, the Company believes that it would beneficial to continue a formal
relationship with Consultant and Consultant desires such a relationship.

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Services. The Consultant agrees to provide consulting and advisory services
to the Company as may be reasonably requested from time to time by the Company
(the “Services”). The Services shall include:

 

  a. Meeting with the Chief Executive Officer of the Company at least twice per
year to review the strategic direction of @Ventures;

 

  b. Meeting with the managing directors of @Ventures at least monthly to review
current and prospective @Ventures investments;

 

  c. Identifying new investment opportunities for @Ventures (provided, however,
that nothing in this Agreement shall obligate Consultant to present investment
opportunities to @Ventures if such opportunities are presented to him in other
than his capacity as a consultant, i.e. personal investment opportunities or
investments by other investment vehicles in which Consultant has an interest);
and

 

  d. Providing the Technology Committee of the Board of Directors of the Company
or its individual members with input on strategy and investments

 

2. Term. This Agreement shall commence on the date hereof and shall continue
until August 31, 2009 (the “Term”).



--------------------------------------------------------------------------------

3. Reimbursement of Expenses. The Company shall reimburse the Consultant for all
reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his Services under this
Agreement, provided, however, that Consultant shall not incur any expense in
excess of $500 without prior approval of the Company. Any request for
reimbursement shall be accompanied by verifiable documentation of the expense
reasonably satisfactory to the Company.

 

4. Compensation and Stock Option Treatment. Consultant shall receive no cash
compensation for the Services. Consultant’s provision of Services hereunder
shall constitute a “Continuous Business Relationship” with the Company, as that
term is used in the stock option agreement relating to Consultant’s currently
outstanding stock options, and accordingly such stock options shall remain
exercisable, per their terms, during the Term, but in no event after their
expiration date.

 

5. Independent Contractor. It is the express intention of the parties hereto
that the Consultant is an independent contractor and not an employee, agent,
joint venturer or partner of the Company for any purposes whatsoever. As an
independent contractor, Consultant shall not be entitled to, and hereby waives
any rights to, any benefits which the Company may make available to employees
from time to time, including without limitation, participation under any
employee stock option plan or severance policies of the Company or of any of its
affiliates. Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes and for
maintaining adequate workers’ compensation insurance coverage for himself.

 

6. Proprietary Information. The Consultant acknowledges that his relationship
with the Company is one of high trust and confidence and that in the course of
his service to the Company he will have access to and contact with proprietary
information of the Company. The Consultant agrees that he will not, during the
term hereof and at any time thereafter, disclosure to others, or use for his
benefit or the benefit of others, any such proprietary information. The
Consultant’s obligations under this Section 6 shall not apply to any information
that (i) is or becomes known to the general public under circumstances involving
no breach by the Consultant or others of the terms of this Section 6, (ii) is
generally disclosed to third parties by the Company without restriction on such
third parties, or (iii) is approved for release by written authorization of the
Company.

 

7. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

 

8. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts.

 

2



--------------------------------------------------------------------------------

9. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

 

10. Miscellaneous.

 

  a. No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

  b. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

  c. In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CMGI, Inc.

By:  

/s/ Peter L. Gray

Title:   Executive Vice President and General Counsel Consultant

/s/ David S. Wetherell

David S. Wetherell

 

3